Citation Nr: 1045863	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a neurological disability 
of both feet, claimed as due to a cold weather injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to April 1955, with 
additional reported periods of reserve duty.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Tiger Team at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  Thereafter, the appellant's claims 
folder was returned to his local RO in Oakland, California.

In March 2010, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

This matter was previously before the Board in June 2010 and was 
remanded for further development.  As will be explained below, 
the Board finds that a prior remand directive was not 
substantially complied with and a remand for additional 
development is necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After reviewing the record, the Board finds that another remand 
is unfortunately required in this appeal because the Agency of 
Original Jurisdiction (AOJ)/AMC has not substantially complied 
with a directive contained in the Board's June 2010 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (finding that there must be substantial 
compliance with the terms of a Court or Board remand).  In the 
June 2010 remand, the Board directed that the Veteran be 
scheduled for an appropriate VA examination for the purpose of 
determining the etiology of his current neurological disorder of 
the feet, claimed as a cold injury residual.  The Board 
specifically directed that a nexus opinion be provided regarding 
"whether it is at least as likely as not (i.e.[,] at least a 
50 percent or greater probability) that any current chronic 
neurological disorder or other disability of the feet is related 
to an event, injury, or disease in service, to include as a 
result of a cold weather injury to the feet that the Board finds 
was incurred in service . . ." (Emphasis in original).  

In the body of the June 2010 Remand, the Board noted that the 
Veteran testified at the March 2010 hearing that he had problems 
with his feet in service, but that he did not seek treatment for 
these problems so he could retain his flying duty status.  The 
Board also found at that time that a cold weather injury was 
consistent with the Veteran's service in Korea and his military 
occupational specialty (MOS) as a helicopter pilot and that he 
did sustain an in-service event or injury.

A July 2010 VA examination report indicates that the examiner 
opined that it was less likely as not that the Veteran has any 
current foot disorder or neurologic condition as a result of an 
injury suffered while he was in the service.  In support of this 
opinion, the examiner stated that there was "no documentary 
evidence that the [V]eteran was ever treated for any sort of foot 
condition while he was in the service."  The examiner also 
stated that "it seems unlikely that he would have been able to 
avoid clinic care, or continue flying his helicopter, had he 
sustained a cold injury to the feet, such as immersion foot or 
frostbite, sufficient to cause a neuropathic disorder."  In view 
of the June 2010 Remand's finding that a cold weather injury to 
the Veteran's feet was incurred in service, the Board concludes 
that the July 2010 VA examination report is inadequate because it 
is based on an inaccurate factual premise.  The examiner relied 
on the lack of documented in-service treatment for problems of 
the feet to support the negative opinion.  The opinion is 
inadequate on its face and should have been returned to the 
examiner by the AOJ for clarification.  Because that did not 
happen, the Board finds that there has not been substantial 
compliance with its prior directive and a remand is necessary to 
obtain another nexus opinion.  See 38 C.F.R. § 19.9 (2010) ("If 
further evidence, clarification of the evidence, correction of a 
procedural defect, or any other action is essential for a proper 
appellate decision, a Veterans Law Judge or panel of Veterans Law 
Judges shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken."); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding 
that when VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) 
(finding a medical examination inadequate where the examiner 
"impermissibly ignored the appellant's lay assertions that he 
had sustained a back injury during service").

The Board also notes that a considerable amount of private 
treatment records have been added to the record since the AOJ/AMC 
last adjudicated the claim in the September 2010 supplemental 
statement of the case (SSOC).  This evidence was not accompanied 
by a waiver of initial AOJ consideration and the Veteran has a 
right to have the evidence considered by the AOJ.  38 C.F.R. 
§ 20.1304(c) (2010).  Therefore, on remand, the AOJ will have the 
opportunity to consider this evidence in the first instance.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the claims file to the VA examiner 
who conducted the July 2010 VA examination 
for an addendum opinion regarding the 
Veteran's claim for a neurological 
disability of both feet, to include as due 
to a cold weather injury.  Following a 
review of the file, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent or greater 
probability) that any current chronic 
neurological disorder or other disability 
of the feet is related to an event, injury, 
or disease in service, to include as a 
result of a cold weather injury to the 
feet, or that otherwise was manifested 
within one year of separation from service.  

The examiner must take note that the Board 
finds that, despite the lack of 
documented in-service treatment, the 
Veteran did incur a cold weather injury 
to his feet consistent with his service 
in Korea and his MOS as a helicopter 
pilot.  The question for the examiner 
is whether any current disability of 
the feet is etiologically related to 
that in-service injury.  

Also, in providing this opinion, the 
examiner is specifically requested to 
address the March 4, 2010, opinion 
submitted by H.C.N, Doctor of Podiatric 
Medicine, which indicated that the 
Veteran's "flat foot deformity, plantar fat 
pads atrophy, contracted toes, and numbness 
in both feet" all "could be" related to 
service.

If the examiner that evaluated the Veteran 
in July 2010 is not available to provide a 
response, then any similarly qualified VA 
examiner may answer this inquiry.  If 
additional examination of the Veteran is 
deemed necessary by this examiner, schedule 
the Veteran for an appropriate examination, 
perform all necessary tests, and respond to 
the above question.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, must be provided for 
all opinions expressed.  If the examiner is 
unable to provide the requested opinion, a 
supporting rationale must be provided 
concerning why the opinion cannot be 
provided.  

2.  Thereafter, readjudicate the issue on 
appeal, considering all evidence of record.  
If the benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.


An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Claims that are remanded by the 
Board for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2010).





_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

